Citation Nr: 0411196	
Decision Date: 04/28/04    Archive Date: 05/06/04

DOCKET NO.  97-09 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a compensable rating for left ear hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. M. Panarella, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from January 
1972 to January 1992.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a June 1996 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Houston, Texas.  In June 2002, the Board undertook 
additional evidentiary development and, in July 2003, the Board 
remanded this matter to the RO.  The case has now been returned to 
the Board.  

In June 2002, the Board issued a decision denying ratings in 
excess of 10 percent for the veteran's service connected knee 
disorders.  In August 2003, he submitted correspondence alleging 
worsening of his service-connected knee disabilities.  The Board 
refers this to the RO (for clarification whether it represents a 
new claim for increase and any appropriate action).

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  VA will notify you if further 
action is required on your part.


REMAND

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) became law.  The VCAA applies to all pending claims for VA 
benefits, and redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a claimant 
of the information and evidence necessary to substantiate a claim 
for VA benefits.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. §§ 3.102, 3.159 (2003).

VA must notify the appellant of evidence and information necessary 
to substantiate his claim and inform him whether he or VA bears 
the burden of producing or obtaining that information or evidence.  
See 38 U.S.C. § 5103A; Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  VA must also make reasonable efforts to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A.  

At his February 2002 videoconference hearing before the Board, the 
veteran testified that he believed that his left ear hearing loss 
had worsened.  A preliminary review of the record shows that the 
veteran has not been afforded a VA audiology examination since 
January 1999.  At the hearing, the veteran also indicated that in 
late 2000 he was seen at a VA facility for audiometric studies.  
Extensive records were obtained from that facility; but they did 
not include any audiometry reports.  

This matter is remanded for the following:

1.  The RO must comply with all provisions of the Veterans Claims 
Assistance Act of 2000.  The RO should notify the veteran of 
evidence and information necessary to substantiate his claim and 
inform him whether he or VA bears the burden of producing or 
obtaining that information or evidence.  Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

2.  The RO should obtain any pertinent VA treatment records 
related to the veteran's hearing loss not previously associated 
with the claims file.  

3.  Then, the RO should arrange for a VA audiology evaluation, 
with audiometric studies, to ascertain the current severity of the 
veteran's left ear hearing loss.  

4.  Then, the RO should readjudicate the veteran's claim.  If it 
remains denied, the veteran and his representative should be 
furnished an appropriate Supplemental Statement of the Case, and 
given ample opportunity to respond.  The case should then be 
returned to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).



